By the attachment the plaintiff obtained a lien upon all the interest of the defendant in the premises except her homestead right. Bennett v. Cutler, 44 N.H. 69, 71. This right, being inchoate because the homestead was not set off, did not pass to Sanders by the defendant's conveyance to him, but was waived or released thereby and ceased to exist. P.S., c. 138, s. 4; Gunnison v. Twitchell, 38 N.H. 62, 67; Foss v. Strachn, 42 N.H. 40,42; Tidd v. Quinn, 52 N.H. 341, 344.
Exception overruled.
PARSONS, J., did not sit: the others concurred. *Page 228